Citation Nr: 0203922	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  98-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
personality disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1987 to April 
1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims of entitlement to service connection for a 
seizure disorder and a psychiatric disorder.  

The veteran was afforded a hearing before a hearing officer 
at the RO in December 1998.  A transcript of the hearing has 
been associated with the claims folder.

In October 2000, the Board remanded the issues of whether new 
and material evidence had been submitted to reopen the 
veteran's claims of entitlement to service connection for a 
psychiatric disorder and for a seizure disorder for a Board 
hearing.  The veteran was afforded a travel board hearing 
before a member of the Board in January 2002.  The Board 
notes that additional evidence was submitted at the hearing.  
The veteran and his representative waived initial 
consideration by the RO.  Since the veteran had entered a 
waiver, the provisions of 20.19.9 are not prejudicial to his 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Regardless, 
waivers are no longer applicable pursuant to 67 Fed. Reg. 
3,099 (January 23, 2002) (to be codified as amended at 38 C. 
F. R. § 20.19.9).  A transcript of the hearing has been 
associated with the claims folder.  

In correspondence received in May 1996, the veteran indicated 
that he was seeking service connection for a post-traumatic 
stress disorder (PTSD), broken right leg, injury to the left 
jaw, heart disorder, disc disorder, and a pelvis disorder.  
In December 1996, he indicated that he was seeking service 
connection for hearing loss.  In his March 1998, VA Form 9, 
the veteran indicated that he was seeking service connection 
or a sinus problem and a left ankle disorder.  These issues 
are referred to the RO for the appropriate action.  

The Board notes that the RO characterized the issue as 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  We view this matter as two 
issues.  That it, whether new and material has been submitted 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder and whether new and material evidence 
has been submitted to reopen a claim of entitlement for a 
personality disorder.  The Board acknowledges that it has 
decided the present appeal on a different legal basis than 
the RO did.  When the Board, in a decision, addresses a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) [when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby].  The veteran has been provided with law and 
regulations pertaining to new and material and evidence and 
service connection for a personality disorder, in the 
statement of the case and in the prior Board decision, 
respectively.  The Board believes that the veteran has been 
given ample opportunity to provide evidence and argument in 
support of his claim.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.



FINDINGS OF FACT

1.  Service connection for a seizure disorder and an acquired 
psychiatric disorder was denied by the Board in March 1989.  

2.  The evidence submitted in support of the petition to 
reopen the claims for service connection for a seizure 
disorder and for an acquired psychiatric disorder is relevant 
and probative of the issues at hand.  

3.  The veteran has in-service and post-service diagnoses of 
a personality disorder.  

4.  The competent evidence fails to establish that a seizure 
disorder or a psychiatric disorder is related to service.  A 
seizure disorder and an acquired psychiatric disorder were 
not manifest during service or within one year of separation.


CONCLUSIONS OF LAW


1.  The March 1989 Board decision denying entitlement to 
service connection for a seizure disorder and a psychiatric 
disorder is final.  Evidence submitted since that rating 
decision is new and material and the claim is reopened.  38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.156(a), 20.302, 20.1103 (2001).  

2.  A seizure disorder was not incurred in or aggravated by 
active service and a seizure disorder may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306 (2001).  

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service and a psychosis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2001).  

4.  A personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service entrance examination report, dated in October 
1986, shows that neurologic and psychiatric evaluations were 
normal.  On the accompanying medical history, the veteran 
denied having or having had periods of unconsciousness, loss 
of memory or amnesia.  Treatment records show that the 
veteran was hospitalized from March 24 to March 27, 1987, 
primarily for complaints of nervousness.  He reported that 
for several years he had had episodes of acute anxiety, 
lightheadedness, and other symptoms, such as feeling as 
though his head was being crushed.  He noted that these 
feelings occurred when he felt pressured or depressed.  
Testing was negative for a seizure disorder.  A psychiatric 
evaluation report, dated in March 1987, notes that the 
veteran had presented in the emergency room with complaints 
of lightheadedness, vertigo, and of being unable to get out 
of bed that morning.  The record reflects the veteran's 
reported history of problems dating back to the beginning of 
boot camp.  The diagnosis was personality disorder, mixed 
type with a long history of maladaptive anxiety - laden 
reaction.  Another treatment record, dated in March 1987, 
revealed no physical finding.  Possible malingering was 
noted.  He was administratively separated for a personality 
disorder and nonadadaptabilities.  Additional copies of 
service medical records, received in October 1996, and dated 
in March 1987, are negative for a diagnosis of a psychiatric 
disorder.

In March 1989, the Board denied entitlement to service 
connection for a seizure disorder and for a psychiatric 
disorder.  In that decision, the Board noted that the veteran 
contended that he had developed a nervous disorder and 
seizures during service.  The Board based the decision on the 
absence of a diagnosis of an acquired psychiatric disorder or 
a seizure disorder, either during or post service.  In 
addition, the Board denied service connection for a 
personality disorder, noting that it is not a disease within 
the meaning of the applicable legislation.  

Private treatment records from T.R.M.C. reveal that the 
veteran was hospitalized in 1990 for severe depression with 
active suicidal ideas and inability to abstain from alcohol 
with blackouts.  At discharge, the relevant diagnoses were:

Axis I	1.  Major depression, single episode, severe, 
without psychotic 
	symptoms, and possible paranoid ideas
2. Alcohol, dependence

Axis II	1.  Passive/aggressive personality disorder
2. Avoidant personality disorder

By letter dated in September 1994, the veteran's private 
physician, J. H. S., M.D., M.P.H, reported that on 
examination, the veteran was distracted, requiring frequent 
repetition of instruction and key elements of conversation 
with him.  The pertinent impression was question of 
hyperactivity and attention deficit.  The examiner noted that 
although by report the veteran had been able to obtain a 
Master's degree, he was somewhat confused by his 
presentation.  The report of examination reflects that the 
veteran admitted to having had a previous diagnosis of 
attention deficit or hyperactivity problems as child.  

The veteran underwent a private evaluation in November 1994.  
The relevant assessment was preexisting history of a 
significant brain injury as a child.  The examiner stated 
that he presumed that the seizure disorder during service was 
related to the previous traumatic brain injury.  

A March 1995 neuropsychological evaluation report notes the 
veteran's report of having been involved in a motor vehicle 
accident in 1989 in which he lost consciousness for 15 
minutes.  The report also reflects the veteran's reported 
history of having worked as a psychology technician during 
service, and thereafter in various psychiatric hospitals.  He 
stated that after a head trauma in service, requiring a 3-day 
hospitalization, and followed by a return of seizures, he was 
discharged for medical reasons, secondary to a seizure 
disorder.  The examiner stated that his impression was not 
suggestive of the types of difficulties that would be 
expected given the veteran's report of multiple head 
injuries, seizure disorder, and dyslexia.  The examiner 
stated that there was no pattern of focal or lateralized 
deficits as might be anticipated with his history.  He 
pointed out that the veteran performed very well on measures 
of delayed recall, which was noted to be one of the skills 
most typically affected by head injury or nonspecific brain 
dysfunction, including epilepsy.  The examination report 
notes that the veteran's performance was much lower than 
expected on tasks not usually impaired by head injury, 
especially in well-educated individuals (i. e., fund of 
general information). 

The veteran underwent a private evaluation in August 1995.  
The pertinent impression was recurring nightmares, which the 
veteran felt were related to his car crash.  

In a December 1995 private neurological examination report, 
W. P., M.D., noted that the veteran had worked as a 
psychological technician at two hospitals.  The report of 
examination notes that the veteran was referred for 
neurologic evaluation as part of an assessment by multiple 
physicians because of his complaints of nightmares following 
a motor vehicle accident on July 31, 1995.  He explained that 
he did not lose consciousness, but noted a bump on his head 
and some broken glass in his hair.  He reported that since 
the time of the accident, he had been troubled by anxiety and 
panic attacks, and nightmares, especially about the accident.  
The impressions were PTSD, history of head injury at 8 years 
of age, history of anxiety and depression, and history of 
post-traumatic seizure disorder since childhood.  Dr. W. P. 
noted that the veteran declined the use of anticonvulsant 
medication, despite an apparent continuing susceptibility to 
epileptic attacks.  

A private psychiatric evaluation report from the N. M. M. H. 
S, dated in December 1995, notes that the veteran complained 
of anxiety, apprehensive feelings, restlessness and periodic 
outbursts of anger and agitation.  The veteran reported 
having suffered a traumatic brain injury during childhood 
when he was riding a bike and was hit by a car.  He reported 
a history of having been in a coma for 72 hours, suffering 
from brain injury, which lead to attention deficit disorder-
like symptoms and also seizure disorder.  

His past psychiatric history was noted to include a childhood 
brain injury, which left him with some dyslexic symptoms, 
attention deficit, and focusing problems.  The report of 
examination notes that he also developed a subtle mood 
disorder-like tendency with explosive behavior since 
childhood.  The relevant diagnoses were:

	Axis I		a.  Mood disorder (NOS)
b. Alcohol dependence (in remission)

Axis II	Deferred

Axis III	a.  Traumatic Brain Injury (childhood)
b. History of seizure disorder
c. Chronic feelings of dizziness and headache

The examiner concluded that the veteran suffered with 
tendencies of mood disorder and intermittent explosive 
disorder type of tendencies.  The physician stated that his 
history of alcoholism, genetic background of mood disorder 
and alcoholism in his family, and periodic explosive behavior 
leading to beating his wife or having a rage attack, made him 
vulnerable and sensitive toward any stimulus around him of 
some consequence.  

A private psychological evaluation report, dated in December 
1995, notes the veteran's reported history of having been 
involved in a car accident as a child.  He stated that he was 
unconscious for three days, remained in the hospital for six 
months, and had to learn how to walk again.  He reported that 
thereafter, he began attending special schools, seeing a 
psychiatrist, and was placed on Dilantin for seizures for 
five years.  He also reported that at age 24, he began having 
seizures.  The veteran indicated that his father encouraged 
him not to mention his childhood head injury because of the 
possibility of discrimination.  He stated that his father 
eventually released the information to the military after he 
had had three seizures.  He also reported having worked as a 
"psych tech" in various hospitals beginning in about 1988.  
The examiner summarized that the veteran had some major 
difficulties in terms of functioning.  The report of 
examination notes that he did not present as an individual 
who had completed a graduate program in guidance and 
counseling.  The examiner noted that the veteran provided 
transcripts, which indicated that he had completed such a 
program, and seemed to be employed in a position at 
psychiatric facilities, which indicated that he might have 
convinced others of his usefulness of his mental health 
background.  The examiner stated that the nature of his 
deficits was not clear, based upon the lack of validity of 
his current testing.  Review of previous testing indicated 
that the veteran exhibited a number of deficits, which would 
compromise his vocational functioning. 

VA outpatient treatment records, dated from April 1996 to May 
1997, reflect the veteran's history of head injury during 
childhood and seizure disorder.  

Private work-related treatment records, dated from August 
1996 to July 1997, note the veteran's history of having 
sustained a head injury as a child.  An August record of 
treatment notes the veteran's reported history of having 
sustained a head injury in the midsummer, secondary to a 
major car accident.  A January 1997 treatment record reflects 
that he sustained a head injury when he kicked a trash can 
and the trash can lid hit him in the head.  

In his May 1997 Notice of Disagreement, the veteran indicated 
that, during service, he was taken from his barracks to the 
hospital on March 23, 1997.  He further indicated that he was 
assaulted on April 21, 1987, and that perpetrator was 
arrested on April 22, 1987 for the assault of the veteran's 
acquaintance.  

In association with his May 1996 petition to reopen the 
claims, the veteran, in a March 1996 statement, indicated 
that he was seeking service connection for aggravation of a 
preexisting seizure disorder.  In the petition to reopen the 
veteran stated that prior to service, when he was young, he 
was hit by a car and sustained a head injury.  He further 
reported that during service, in March 1987, he had been hit 
in the head and treated at Balboa Naval Hospital.  

In a December 1996 statement, the veteran indicated that he 
had a post-traumatic brain injury.  He also indicated that he 
had a panic disorder, anxiety disorder, and explosive 
disorder.  

A private treatment record from U. M. M. C., dated in April 
1996, notes the veteran's history of having sustained a brain 
injury at about 8 years old.  He also reported a history of a 
seizure disorder with loss of consciousness, incontinence, 
and a bitten lip.  The assessment was unclear history of 
seizure problems.  The record notes that he requested 
Dilantin.  The diagnosis was "seizure [disorder]?"  

In a statement in support of the claim, dated in November 
1996, T. V. related that the veteran was her brother-in-law.  
She reported that during the summer of 1994, she had gone to 
pick up the veteran following a doctor's visit for a back 
injury.  She stated that she overheard the doctor indicate to 
the veteran's wife that something abnormal had happened 
during a back procedure performed on the veteran.  She 
related that the veteran's wife later told her that the 
veteran had undergone an epidural, which resulted in a 
seizure.  She indicated that the veteran's demeanor had gone 
from one of light-heartedness to serious.  

By letter received in January 1998, the veteran's spouse 
related that prior to service entrance, the veteran was 
outgoing, open, and popular, but that upon his return from 
service, he refused to talk about his experiences, other than 
to say he had been hit over the head by a fellow serviceman, 
without elaboration.  She stated that she began noticing 
changes in the veteran, to include having a twitch in his 
eye, bad dreams, body tremors, mood swings, and abusive 
tendencies.  She attributed the veteran's mental state to 
having been assaulted in service.  

In a statement in support of the claim, received in January 
1998, the veteran related that in March 1987 a fellow 
serviceman attacked a girl in his presence.  The veteran 
indicated that he told the fellow serviceman that he would 
deal with him in the morning.  He indicated that while he was 
asleep in bed that night, he was hit in the head and 
subsequently taken to Balboa Naval Hospital.  He related that 
he was attacked a second time by the same person, while 
walking to the bathroom at "MED Hold," in April 1987.  He 
indicated that he went to the hospital and that the person 
that had attacked him was arrested the next morning.  

At a personal hearing before a hearing officer at the RO in 
December 1998, the veteran testified that prior to service he 
did not have a nervous condition.  Transcript at 2 (December 
1998).  He stated that during service he saw a psychiatrist 
for about 15 minutes, who recommended stress management 
class.  He testified that during service he complained of 
having the shakes in his whole body, dizziness, the feeling 
that his head was being crushed, and that he had trouble 
walking.  Id.  The veteran indicated that during service, 
someone hit him on the head with something and he awoke the 
next morning, either March 23 or March 24, 1987, in the 
emergency room.  Id. at 1-3.  He further testified that on 
the night prior to discharge, April 21, 1987, the same person 
hit him again and he went to the hospital.  Id at 3.   He 
stated that the person who had hit him was arrested the 
following day, on April 22, 1987.  The veteran's wife 
indicated that after returning from service, the veteran was 
strange.  Id.  

VA outpatient treatment records, dated from January 1999 to 
May 1999, note the veteran's reported history of a seizure 
disorder.  A May 1999 shows an assessment of probable post-
traumatic seizure disorder.

By letter dated in February 2000, the Naval School of Health 
Sciences advised that logbooks from about 10-12 years earlier 
were no longer available.  

In a statement in support of his claim, received in April 
2000, the veteran reiterated that on March 23, 1987, during 
service, he was hit in the head with a metal object.  He 
stated that was hospitalized in association with that 
incident from March 23 to March 26, 1987.  

By letter dated in September 1998, Dr. J. H. S. stated that 
he had cared for the veteran for work-related injuries.  He 
indicated that his records reflected that in 1994 he assigned 
a disability impairment rating of 8 percent.  He stated that 
he did not feel that his head injury was related to his 
worker's compensation injury, but apparently due to a 
combination of an injury he had when he was seven years old, 
sustaining loss of consciousness when a car struck him.  The 
letter notes that according to the veteran, this was 
exacerbated by a blunt trauma hit during service. 

X-ray examination in April 2000 revealed no significant 
abnormality.  The impression was no significant intracranial 
abnormality.  A waking electroencephalograph (EEG) was normal 
in May 2000.

VA outpatient treatment records, received in September 2000, 
note the veteran's reported history of a head injury in 1987, 
and of a seizure disorder.  In April and August 1999 
treatment records, the diagnosis was  post-traumatic seizure 
disorder.  A July 1999 record of treatment reflects a 
diagnosis of organic brain syndrome.  A December 1999 
treatment record discloses a diagnosis of personality 
disorder due to a history of head trauma.  The examiner noted 
that he was unsure of the validity of the veteran's report.  
A treatment record, dated in February 2000, shows diagnoses 
of rule out bipolar disorder, rule out schizophrenia, rule 
out schizoaffective disorder, rule out obsessive compulsive 
disorder, and rule out major depression.  The diagnoses in 
June 2000 were anxiety disorder, seizure disorder by history, 
head injury by history with possible cognitive deficits and 
psychological symptoms, and rule out PTSD due to 1987 head 
injury.  A waking EEG in August 2000 was normal.  

At a hearing before the undersigned member of the Board in 
January 2002, the veteran testified that at service entrance, 
he advised that he had been hit by a car as a child, 
sustaining a concussion, and had taken Dilantin until 1977.  
Transcript at 4 (January 2002).   He further testified that 
he had had no problems associated with that accident after 
1977.  Id. at 5.  He reported that he was hit on the head 
twice during service.  Id.at 4.  He stated that while on a 
pass during service, he was talking to a girl in Balboa Park, 
when another individual started attacking a girl.  Id. at 5.  
He testified that he tried, but was unable, to stop the 
attack, and that the girl ran away.  Id. at 6.  He indicated 
that he was injured and went directly to Balboa Naval 
Hopsital, where he was told it would be handled in the 
morning.  Id.  He indicated that the next morning he awoke in 
the emergency room unable to walk, and unable to remember 
what had happened.  Id.  He stated that the last time he was 
unconscious was when he was a child.  Id. at 9.  The veteran 
asserted that an injury in service caused a seizure disorder 
and a psychiatric disorder.  Id. at 16.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2001).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).


A personality disorder is not a disease within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).

The March 1989 Board decision that denied entitlement to 
service connection for a seizure disorder and a psychiatric 
disorder is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1100.  In order to reopen the claim, the veteran must 
present new and material evidence.  38 U.S.C.A. § 5108.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the May 1997 and February 1998 rating decisions of the 
reasons and bases for the denial of his claims.  He was 
further notified of this information in the June 1997 
statement of the case and the February 1998 and August 1999 
supplemental statements of the case.  The Board concludes 
that the discussions in the May 1997 and February 1998 rating 
decisions, as well as in the statement and supplemental 
statements of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The Board 
finds that there is adequate evidence of record to decide the 
claim, to include the June 1995 neuropsychological evaluation 
report, December 1995 neurological examination report, 
December 1995 psychiatric evaluation report, and the 
psychological evaluation report, dated in December 1995.  
38 C.F.R. § 3.326.  The veteran has not identified any 
available unobtained evidence that might aid his claims or 
that might be pertinent to the bases of the denial of the 
claims.  The Board notes that the veteran was afforded an 
opportunity to present evidence and argument in support of 
his claim, and did so at an RO hearing in December 1998, and 
at a hearing before the undersigned member of the Board in 
January 2002.  The Board member held the file open for the 
submission of additional evidence.  The actions of the Board 
member at the hearing complied with 38 C.F.R. § 3.103.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide the claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  


Analysis

Initially, the Board notes that the record does not reflect 
that the veteran engaged in combat with the enemy.  Thus, 38 
U.S.C.A. § 1154(b) (West 1991) is not for application.  

The question to be addressed is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of service connection for a seizure disorder and for a 
psychiatric disorder.  The Board finds that he has reopened 
the claims for a seizure disorder and an acquired psychiatric 
disorder, but not a personality disorder.  

1.  New and material evidence

At the time of the March 1989 Board decision, the evidence 
included service medical records, as well as VA records.  The 
records were negative for a diagnosis of a seizure disorder 
or of an acquired psychiatric disorder.  At that time, there 
were no pertinent post-service records on file.  In sum, 
there was no reliable evidence of a seizure disorder or of an 
acquired psychiatric disorder in service or after service.  

The evidence added to the record since the March 1989 Board 
decision includes diagnoses of post-traumatic seizure 
disorder and major depression, private and VA outpatient 
treatment records, statements in support of the claim, and 
personal hearing testimony from the veteran and his spouse.  
Based upon the reasons for the prior denial, the absence of 
competent evidence of an acquired psychiatric disorder and 
seizure disorder, the submission of the same is new and 
material.  The Board finds that the evidence added to the 
record since the 1989 Board decision is new and material and 
the claims of entitlement to service connection for a seizure 
disorder and for an acquired psychiatric disorder are 
reopened.  

At the time of the prior decision, there was evidence that 
the veteran had a personality disorder.  That fact has not 
changed.  To the extent that the veteran has a personality 
disorder, personality disorders are not diseases or injuries 
within the meaning of 38 C.F.R. § 3.303(c); §§ 4.9, 4.127 
(2001).  The submission of additional evidence confirming the 
presence of a personality disorder is cumulative.  
Consequently, the Board finds that new and material evidence 
has not been submitted sufficient to reopen the claim of 
entitlement to service connection for a personality disorder 
and the claim remains denied.  

2.  Service connection

Seizure disorder

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  

In this case, a seizure disorder was not noted on the service 
entrance examination report.  The neurologic evaluation was 
normal.  As there was no indication of a seizure disorder 
when he entered active duty, the veteran is entitled to the 
presumption of soundness.  

The Board must next determine whether, under 38 U.S.C.A. § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service.  The burden of proof is 
on VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a seizure disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

At service entrance, a preservice history of a seizure 
disorder was not noted.  See Doran v Brown, 6 Vet. App. 283, 
286 (1994).  VA and post-service private treatment records 
note the veteran's reported history of a seizure disorder 
since childhood.  In November 1994, a private examiner stated 
that he presumed that a seizure disorder during service was 
related to his previous head injury as a child.  Unenhanced 
by any additional medical comment by that examiner, this does 
not constitute competent medical evidence.  A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Based upon the lack of 
competent evidence, coupled with the absence of a preservice 
history noted at service entrance, the Board finds that the 
evidence does not establish that a seizure disorder clearly 
and unmistakably preexisted service.  Gahman v West, 12 Vet. 
App. 406 (1999).  Thus, the Board finds that the presumption 
of soundness has not been rebutted.  

The service medical records are negative for a diagnosis of a 
seizure disorder.  While the record discloses that he was 
hospitalized in March 1987, the records show he was admitted 
with complaints of nervousness, lightheadedness, vertigo, and 
being unable to get out of bed.  Testing for a seizure 
disorder was negative.  On psychiatric evaluation, the 
diagnosis was personality disorder, mixed type, with a long 
history of maladaptive anxiety - laden reaction.  

The Board notes that the veteran has a current diagnosis of 
post-traumatic seizure disorder.  However, there is no 
competent evidence relating post-traumatic seizure disorder 
to service.  While the veteran has related a seizure disorder 
to service, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required.  While some of the medical 
documents note a history of seizure disorder since service in 
1987, this is evidence which is simply information recorded 
by a medical examiner.  As noted, this is not competent 
medical evidence.  The Board notes that the veteran 
apparently has Master's degree in guidance and counseling.  
Nevertheless, he is not shown to be qualified to diagnose a 
seizure disorder or speculate on the etiology.  

As to the veteran's contention that he was hit in the head on 
two occasions during service, resulting in a seizure 
disorder, service medical records are negative for an 
incident in which the veteran was hit in the head by another 
individual.  While the record reflects that he was 
hospitalized during service, there is no reference to 
complaints of having been hit on the head. 

In regard to the veteran's assertion that he was discharged 
from service for a seizure disorder, the Board notes that the 
veteran is competent to report that he had an injury in 
service, that he was discharged due to disability and that he 
has had symptoms since service.  However, his statements must 
be balanced against the entire record.  His assertion that he 
was discharged for a seizure disorder is inconsistent with 
the discharge for a personality disorder.  The Board 
concludes that the document contemporaneous with service is 
more accurate and probative.  

In reaching this determination, the Board notes that the 
veteran was accorded an opportunity to submit additional 
evidence.  He did not submit reliable evidence that a seizure 
disorder preexisted service; he did not submit reliable 
evidence that he had a seizure disorder during service; and 
he did not submit reliable evidence that a seizure disorder 
was identified or treated within 1 year of separation from 
service.  The veteran is considered an unreliable historian 
and medical opinion based upon an unreliable history is 
equally unreliable.  The veteran's recent assertions of 
inservice seizure activity and inservice head trauma are 
inconsistent with the contemporaneous record and are not 
credible.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Consequently, 
service connection for a seizure disorder is denied.  


Acquired psychiatric disorder

The veteran asserts that he has a psychiatric disorder as a 
result of service.  Of record are multiple diagnoses of 
acquired psychiatric disorders.  Service medical records are 
negative for a diagnosis of an acquired psychiatric disorder.  
As noted above, in March 1987 he presented with complaints of 
nervousness and anxiety.  On psychiatric evaluation, the 
diagnosis was personality disorder.  The only evidence 
relating an acquired psychiatric disorder to service are lay 
statements and the veteran's own statements.  As noted above, 
neither the veteran's statements nor the other lay statements 
are competent.  Espiritu, supra.  

At this time, there is no competent evidence of an acquired 
psychiatric disorder during service, there is no competent 
evidence of a psychosis within one year of separation and no 
competent evidence linking an acquired psychiatric disorder 
to service.   Absent a current diagnosis related by competent 
medical evidence to service, the claim for service connection 
for an acquired psychiatric disorder must be denied.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, service connection 
for an acquired psychiatric disorder is denied.  

The Board is aware that there have been some notations of 
PTSD.  This issue has been referred to the RO.  Regardless, 
there is no verification of a stressor, the veteran was not 
in combat, there is neither a clear diagnosis of PTSD (old 
criterion) or a diagnosis conforming to DSM IV (new 
criterion) linking the diagnosis to an inservice event.  
Rather, there is some evidence linking a diagnosis to a post 
service event and a speculation to rule out PTSD.



ORDER

The petition to reopen a claim for service connection for a 
seizure disorder is granted.  

The petition to reopen a claim for an acquired psychiatric 
disorder is granted.

The petition to reopen a claim for a personality disorder is 
denied.  

Service connection for a seizure disorder is denied.  

Service connection for an acquired psychiatric disorder is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



